significant index no third party contact plan participants sr division department of the treasury internal_revenue_service washington d c co uh ad ae p q a s - aug in re v w x y z this letter constitutes notice that conditional approval has been granted for your request for a 10-year extension for amortizing certain of the plan’s unfunded liabilities described in sec_412 of the internal_revenue_code code and sec_302 of the employee_retirement_income_security_act_of_1974 ‘erisa’ in particular the extension is granted with respect to amortization period for the charge base that arose from the plan’s experience loss for the plan_year ended date the request is for the plan_year beginning date the extension of the amortization period of this unfunded_liability of the plan has been granted in accordance with sec_412 of the code and sec_304 of erisa sec_412 of the code and sec_304 of erisa authorize the secretary to extend the period of time required to amortize any unfunded_liability described in sec_412 of the code and sec_302b of erisa of a plan for a period of time not in excess of years if the secretary determines that such extension would carry out the purposes of erisa and would provide adequate protection for participants under the plan and their beneficiaries and if the secretary determines that the failure to permit such extension would result in a a substantial risk to the voluntary continuation of the plan or b a substantial curtailment of pension benefit levels or employee compensation and be adverse to the interests of plan participants in the aggregate sec_101 of reorganization plan no of 1979_1_cb_480 transferred the authority for issuing rulings under sec_304 of erisa from the secretary of labor to the secretary_of_the_treasury accordingly the amortization periods for the unfunded liabilities of the plan are extended as described above under sec_412 of the code and sec_304 of erisa the application_for this extension was filed before date accordingly the interest rate applicable for the remaining amortization period of the amortization base for which the extension has been granted is determined under sec_6621 of the code the plan is a multiemployer_plan the plan wa sec_110 funded on a market_value basis as of date the plan year’ however subsequent to three years of poor investment returns plan costs more than doubled increasing from dollar_figurev million in the plan_year to dollar_figurew million in the plan_year in response the plan increased employer_contribution rates and reduced benefit_accrual rates in steps from x for earnings up to dollar_figure and y for earnings above that amount before date to z of earnings effective date however the plan is currently projected to have a funding deficiency at the end of the plan_year this is the case even though the plan’s funding ratios are projected to steadily increase as a result of the increases in employer_contribution rates and decreases in benefit_accrual rates if however the requested amortization period extension was to be granted projections of the funding_standard_account would show no future funding deficiencies accordingly failure to permit the extensions would result in a substantial risk to the voluntary continuation of the plan and would be adverse to the participants in the aggregate however because the prospects for recovery are uncertain we are granting the extension subject_to the conditions listed below a notional credit balance is maintained such that the credit balance is at least as large as the accumulation at the plan’s valuation rate of the amortized at the plan’s valuation rate over a period of years differences between the amortization payments of the extended bases amortized at the sec_6621 rate and the amortization payments of such bases had such bases been extended and amortized at the plan's valuation rate the plan’s funded ratio calculated by dividing the plan’s market_value of assets by its actuarial accrued liability computed using the unit credit method and the plan assumptions as of date is a b no less than for each valuation_date from date through date inclusive for each valuation_date from date through date inclusive no less than greater than the floor funded ratio as of the previous valuation_date for example because the floor funded ratio as of date is the funded ratio must be at least as of date and as of date c for each valuation_date subsequent to date no less than for each plan_year that the extension remains in effect starting with the plan_year beginning date a copy of the actuarial valuation report for each plan_year will be provided by march of the second following calendar_year to the address listed below your authorized representative accepted these conditions in a letter date if any one of these conditions is not satisfied the approval to extend the amortization periods for amortizing the unfunded liabilities would be retroactively null and void however the service will consider modifications of these conditions especially in the event that unforeseen circumstances beyond the control of the plan may cause the actual experience of the plan to fail the funded ratio condition an example of such an unforeseen circumstance would be market fluctuations _ which affect the value of the plan’s assets of course any request for a modification is considered another ruling_request and would be subject_to an additional user_fee your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while the amortization extension remains in place please note that any amendment that increases liabilities for a profit sharing plan or any other retirement_plan whether qualified or unqualified maintained by the trustees for the plan and covering participants of the plan to which this ruling applies would be considered an amendment for purposes of sec_41 f of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan whether qualified or unqualified maintained by the trustees for the plan and covering participants of the plan to which this ruling applies would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa we have sent a copy of this letter to the manager ep classification in to the manager ep compliance unit in and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact sincerely yours t bhllbh f- james e holland jr manager employee_plans technical
